Order entered November 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01553-CR
                                      No. 05-13-01554-CR

                            JOHN MICHAEL JONES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-62863-J, F13-00350-J

                                           ORDER
       The Court REINSTATES the appeal of cause no. 05-13-01553-CR.

       On October 22, 2014, we ordered the trial court to make findings regarding

supplementing the record with the guilt-phase jury charge for cause no. 05-13-01553-CR. We

ADOPT the findings that: (1) the original guilt-phase charge was lost sometime after the jury

returned the guilty verdict; (2) based on the portion of the reporter’s record attached to the

findings, the guilt-phase jury charge for this case is identical to the guilt-phase charge that

involved the same offense tried jointly regarding co-defendant Morris Jones; (3) the trial court

read the entire jury charge against Morris Jones, which was transcribed by the court reporter; (4)
the parties agreed that the missing jury charge could be reconstructed and a copy of the

reconstructed charge is attached to the findings.

        We note that appellant filed his brief on August 5, 2014, but the State has neither filed its

brief nor requested an extension of time to file its brief. Accordingly, we ORDER the State to

file its brief in these appeals within thirty days of the date of this order.


                                                        /s/      ADA BROWN
                                                                 JUSTICE